Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 11/17/20 is acknowledged.  Claims 17, 21-22, 27, 30-31, and 33 were canceled.  Claims 1-16, 18-20, 23-26, 28-29, and 32 are pending and are under examination. 
Response to Reply
Drawings
In light of applicant’s claim amendments and arguments, the prior drawing objections are withdrawn, except for the following.  
In response to applicant’s argument with regard to claim 5, the Office respectfully disagrees because applicant’s argument does not appear to correspond to what is claimed.  The claim appears to be recite that each rib forms a ring around the perimeter, whereas, applicant’s argument appears to point out that the ribs arranged in rows form a continuous ring around the perimeter. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of ribs arranged in rows orientated such that each rib forms a continuous ring around the respective perimeter (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
In light of applicant’s claim amendments, the prior claim objections are withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments and arguments, the prior rejections of claims 1-20, 23-26, 28, 29, and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn except for the following. 
With regard to claim 1, because the “plurality of sample holders” are claimed in the intended use and/or functional claim language, the limitation will be given the appropriate weight and interpreted as intended use and/or functional claim limitations.  
While applicant amended claims 6 and 7, the claim amendments appears to only address antecedent basis issues.  The Office will interpret each claim under the broadest reasonable interpretation standard.  See MPEP 2111.  Thus, each claim will be given the appropriate weight and interpreted as intended use and/or functional claim language.
With regard to claims 11 and 14, because they claim the function(s) of the shutter, each claim will be given the appropriate weight and interpreted as intended use and/or functional claim language of the shutter.
With regard to claims 12 and 29, because applicant claimed the term “optionally,” the limitations following the “optionally” term are considered optional limitations.  
With regard to claim 18, because the claim recites the function(s) of the dock, each claim will be given the appropriate weight and interpreted as intended use and/or functional claim language of the dock.
With regard to claims 23 and 28, because each claim recites, “according to claim 1, the Office is recognizing each claim as being dependent on claim 1.  If applicant intended each claim to be independent, then applicant should replace the cited claim language with the claim language of claim 1.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8-16, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The prior rejection of claim 5 is maintained because “each rib forms a continuous ring around the respective perimeter” is unclear.  In light of applicant’s argument, it appears the plurality of ribs arranged in rows forms a continuous ring around the perimeter.  
The prior rejection of claim 8 is maintained because “in the open position the barrier is at most across a part of said aperture” is unclear.  “At most” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide any example of determining the term “at most”.  Furthermore, because applicant is claiming an array of apertures, it is unclear which “said aperture” of the array of apertures is being referred to. 
Claim 8 is rejected because “the entire aperture of the array of apertures” is unclear.  Is applicant intending to claim “at least one aperture of the array of apertures” or “all the apertures of the array of apertures”?
The prior rejection of claim 26 is maintained because “each rib forms a continuous ring around the textured portion” is unclear.  Because the claim recites that each textured portion comprises a plurality of ribs arranged in rows, it is unclear how 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning, e.g., “configured to”) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodds et al. (“Dodds,” US Pub. No. 2012/0169884, previously cited and cited in IDS).
As to claim 1, Dodds discloses a chemiluminescence detector (e.g., radiation detector 12 may be any device that detects electromagnetic radiation 18, such as gamma rays, visible light, or infrared radiation. Various embodiments of radiation detector 12 may be configured to detect radiation in any suitable portions of the electromagnetic spectrum, [0018] et seq.) comprising: an image capture device (e.g., radiation detector 12 may include an infrared sensor or camera capable of detecting multiple wavelengths of infrared radiation, [0019] et seq.) sensitive to chemiluminescence; and a container within which the image capture device is located, the container having an array of apertures located in a field of view of the image capture device, each aperture of the array of apertures being defined by a through-bore in a wall of the container (e.g., housing 10 includes window 11 [0014] et seq.; microshutter array 16 may be reconfigured innumerable additional times, providing a nearly infinite number of entrance pupil or aperture diameters, and in this manner support nearly any desired target, field, lens, or wavelength [0033] et seq.; and microshutter array 16 may be coupled to or mounted on any other suitable structure associated with optical device 15, such as housing 10 or window 11 [0036] et seq.), an exterior of the container being engageable with a plurality of sample holders (with regard to “sample holders,” see 112 explaination above), the container further comprising a dock configured to hold each 
As to claim 2, see e.g., suitable components for operating the components of microshutter array 16 may be located in or near to microshutter array 16, or may alternatively be located in any suitable location within housing 10, or outside housing 10 [0035].  These suitable components may be part of wall of container, and are separable from the container. 
As to claim 3, the suitable components each have a perimeter surface that abuts a complementary perimeter surface of the wall, as shown in figs. 4-6.  
As to claim 4, “textured portion” must be interpreted in light of the specification, without reading limitations into the claim.  Here, because the originally filed specification does not appear to clearly set forth the definition of this term explicitly and with 
As to claim 5, see e.g., vertical electrode 66 in fig. 5 and 6 and [0047] et seq. for plurality of ribs.  See also 112 rejection above. 
As to claims 6-16 with regard to the closure device, see 112 explanations and rejections above.  Also refer to microshutter cells, shutters, and/or mechanical components for operating and controlling the microshutter cells associated with the array in [0003] and [0032] et seq.  
As to claims 12-13 with regard to the solenoid, see 112 explanation above.  Also refer to [0035] et seq.
As to claims 15-16 with regard to the torsion spring, see torsion bar, 74 in [0045] et seq.
As to claims 18-19, “dock” must be interpreted in light of the specification, without reading limitations into the claim.  Here, because the originally filed specification does not appear to clearly set forth the definition of this term explicitly and with reasonable clarity, deliberateness, and precision, the Office will broadly interpret this term in light of the specification, without reading limitations into the claim.  Thus, Dodds’ supporting structures in e.g., [0016] properly read on the claimed dock.  See 112 explanation above.  
As to claim 20, see sensors in e.g., [0018] et seq.; see also e.g, one or more processors, memory, user displays, and input devices, which may be used to control, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 23-26, 28-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds in view of Gebetsroither et al. (“Gebetsroither,” US Pub. No. 2013/0280748, previously cited and cited in IDS).
See Dodds supra.
As to claims 23 and 28 with regard to the detector of claim 1, see 112 explanations and prior art rejection of claim 1 above. 
As to claim 23 with regard to the plurality of sample holders, Dodds does not specifically disclose a plurality of sample holders.  Gebetsroither discloses in e.g., [0050] et seq., a microplate reader 1, which is in particularly suitable for use in the method according to the invention, comprises a receiving device 4 for receiving at least one microplate 2 with wells 3 (“a plurality of sample holders”) containing biological cells or cell cultures. This receiving device 4 is preferably configured to be retractable from the sample chamber 12 of the microplate reader to such an extent that at least one microplate 2 can be inserted by hand or by means of a microplate handling robot (both not shown) into this receiving device 4 or can be removed therefrom. The receiving device 4 is already partially inserted here because specifically one microplate 2 is being inserted into the microplate reader 1. During the insertion or ejection of a microplate, a flap 18 is preferably opened which, in the closed state, preferably closes the sample chamber 12 in a lightproof manner so that no light influencing the investigations can pass from the surroundings into the sample chamber 12.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed 
As to claim 24, this is considered an intended use and/or functional claim.  
As to claim 25, see claim 4 above. See e.g., 23’ electrical contacts applied to well edge 26 of Gebetsroither, [0086] et seq.  For motivation statement, see above. 
As to claim 26, see claim 25 above, and 112 rejection above. 
As to claim 28, Gebetsroither teaches a method of detecting chemiluminescence, comprising: engaging at least one sample holder containing at least one sample (“wells of the microplate(s)”) with an exterior of a container of a detector according to claim 1 (see rejection of claim 1 above), each sample holder being in alignment with an aperture in a wall of the container when engaged with the exterior of the container (see fig. 1 and [0059] et seq. of Gebetsroither); opening a closure device (e.g., “flap 18” or action sources 5',5'',5''' of Gebetsroither in [0051] et seq.; or microshutter array 16 of Dodds) restricting passage of light into the container through the aperture to allow light to pass into the container from each sample holder; capturing an image of a sample within each sample holder with an image capture device, the field of view of which the aperture is located within; and closing the closure device to restrict passage of light into the container through the aperture (e.g., see [0057] et seq. of Gebetsroither; and [0018] et seq. of Dodds).  For motivation statement, see above. 

As to claim 32, see microshutter array 16 and [0018] et seq. of Dodds. 
Response to Arguments
Applicant's arguments filed 11/17/20 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on pages 13-15 of the reply, the Office respectfully disagrees.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Here, the terms, “aperture” and “through-bore in wall of the container” have no special definition in applicant’s specification, and thus the cited terms are interpreted under the broadest reasonable interpretation standard.  Furthermore, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all 
As to applicant’s argument regarding the claimed “dock configured to hold each sample holder of the plurality of sample holders,” the Office respectfully disagrees.  First, as explained above, the plurality of sample holders limitation is considered an intended use and/or functional limitation, and thus, while all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, this limitation may not provide a patentable distinction as long as Dodds’ one or more supporting structures would be capable of holding a sample holder.  Here, Dodds’ one or more supporting structures is capable of holding a sample holder such as radiation detector 12, structure 14, and microshutter array 16.”  Thus, one skilled in the art would clearly recognize that Dodds’ one or more supporting structures, which is structurally part of the housing, clearly reads on the claimed “dock configured to hold each sample holder of the plurality of sample holders” because Dodds’ one or more supporting structures is capable of supporting or holding a sample holder. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


2/12/2021